 

CONSENT AGREEMENT

 

This Consent Agreement (the “Agreement”), dated as of February 23, 2012, by and
among American Scientific Resources, Inc. of Nevada (the “Company”), American
Scientific Resources, Inc. of Delaware (“Newco”) and the investors listed on the
signature page hereto (each, an “Investor” and collectively, the “Investors”).

 

RECITALS

 

WHEREAS, between May 1, 2011 and October 1, 2011, the Company issued convertible
promissory notes (each a “Note” and collectively, the “Notes”) to the Investors;

 

WHEREAS, as of the date hereof, certain of the principal and interest remain
outstanding on the Notes; and

 

WHEREAS, the Company and Newco desire to enter into an asset purchase agreement,
substantially in the form attached hereto as Exhibit A (the “Asset Purchase
Agreement”), pursuant to which Newco will assume the outstanding principal and
interest due under the Notes in the amounts as set forth opposite each
Investor’s signature on the signature page hereto.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENTS

 

1.         Consent to Assumption. Each Investor consents to Newco’s assumption
of the outstanding principal and interest due under the Notes in the amounts as
set forth on the signature page hereto.

 

2.         Release of Company Liability. Newco and each of the Investors,
severally and not jointly, hereby release the Company of any and all legal and
financial responsibility, indebtedness and liability assumed under the Notes or
any agreements, contracts or understandings, oral or written, entered into with
respect to the Notes.

 

3.         Entire Agreement; Amendments. The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.

 

4.         Notice. All notices or other communications required or permitted by
this Agreement, the Notes or by law to be served on or given to either party to
this Agreement, the Company, Newco or the Investors by another party shall be in
writing and shall be deemed duly served when personally delivered to the party
to whom it is directed or when deposited in the United States mail, first-class
postage prepaid, addressed to

 

To the Company:

 

American Scientific Resources, Inc.

1112 Weston Road, Unit 278

Weston, Florida 33326

Fax: 866.471.3819

Attention: Robert Faber

 

1

 

 

To Newco:

 

NEWCO

2234 North Federal Highway

Suite 481

Fax: 866.471.3819

Boca Raton, FL 33431

 

To the Investors:

 

The addresses set forth on the signature page attached hereto

 

or to such other address as any of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted from the date of transmission.

 

5.        Governing Law. This Agreement and any dispute, disagreement or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, and the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.

 

6.       Attorneys' Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding relating to this Agreement
is filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys' fees, costs and expenses.  For purposes of this Section 6,
a party shall be deemed to be the prevailing party in the event that such party
is awarded greater than the sum of one-half (1/2) of the disputed amount of any
losses, claims, damages, expenses, or liabilities plus any amounts not in
dispute.

 

7.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

8.      Remedies and Waiver. Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and such remedies may be enforced concurrently, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.

 

9.     Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision by its severance herefrom.

 

10.   Benefit. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.  

 

2

 

 

11.   Section or Paragraph Headings. Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.

 

12.   Construction. The article and section headings contained in this agreement
are inserted for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

13.   Further Assurances. Each party will execute and deliver such further
agreements, documents and instruments and take such further action as may be
reasonably requested by the other party to carry out the provisions and purposes
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.

 

AMERICAN SCIENTIFIC RESOURCES, INC.   By:        Name:     Title:         NEWCO,
INC.         By:        Name:   Title:

 

4

 

THE INVESTORS

 

 

Investor Name and Address

 

Signature

Principal and Interest

Assumed by Newco, Inc.

                                           

 

5

 